Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 10, and 17, the combination of Hyung (US PGPub No.: 2016/0143800) in view of Dariush (PGPub No.: 2003/0115031), Sankai (US PGPub No.: 2020/0039061), Unluhisarcikli (US PGPub No.: 2013/0226048) and Smith (US PGPub No.: 2015/0321342) are seen as the best combination of references to teach what is presented here.  However, said references remain silent using of wearable sensors or sensors embedded in the exoskeleton device for determining gait deficits by comparing the results of the individualized musculoskeletal simulations to data points collected on other individuals using the exoskeleton device and determining a control algorithm configured to modify an operation of an exoskeleton as claimed in claim 1.  Said references also do no teach a developing individualized musculoskeletal simulations based on the biomechanical data points and comparing the results of the individualized musculoskeletal simulations to data points collected on other individuals using the exoskeleton device with the controller is configured to actuate the motor at an initial level of assistance based on the gait deficits as claimed in claim 10. Lastly, said reference will not teach a to create predictive simulations by modeling effects of the ankle exoskeleton device on the individual musculoskeletal simulations; determining gait deficits by comparing the results of the individualized musculoskeletal simulations to data points collected on other individuals using the exoskeleton device; and modifying a control system of the exoskeleton device based on the predictive simulations and the gait deficits as claimed in claim 10.  While a comparing of data points is present in the aforementioned combination of references, and there is an . 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                         /SUBA GANESAN/Primary Examiner, Art Unit 3774